 In the Matter of NASH SAN DIEGO, INC.*andINTERNATIONALASSOCIA-TION OF MACHINISTS,DISTRICT No. 50 (INDEPENDENT)Case No. 21-CA-666.-Decided June 5, 1950DECISION AND ORDEROn April 10, 1950, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the Respondent's exceptions and brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the following additions and modifications.21.We agree with the Trial Examiner that the Respondent in Novem-ber 1949 and thereafter, violated Section 8 (a) (1) of the Act by(a) Foreman Hanson's interrogation of employees as to their unionauthorizations, (b) Foreman Hanson's threat of discharge and furtherthreat to make it "tough" if the Union came into the shop, (c) Super-intendent Tipton's solicitation of resignations of employees from theUnion, and (d) Superintendent Tipton's assistance to the employeesin drafting their letters of resignation from the Union.In connection with items (c) and (d), above, we note that theTrial Examiner found that Superintendent Tipton had induced theemployees to resign from the Union by threatening to withhold wageincreases and by promising that working conditions would be better*Pursuant to an Order dated September 8, 1950, the name "Nash San Diego,Inc." issubstituted for the name"Earl Severin, Inc."1Pursuant to the provisions of Section 3 (b) of the Act, as amended, the National LaborRelations Board has delegated its powers in connection with this case to a three-memberpanel[Chairman Herzog and Members Houston and Styles].2The Intermediate Report contains an inadvertent misstatement of fact which does notaffect the Trial Examiner's ultimate conclusions or our concurrence therein.The TrialExaminer found that employees Vance and Poteet did not authorize anyone to send theirletters of resignation to the Union.The record indicates that such an authorization wasgiven to the Respondent.90 NLRB No. 24.86 NASH SAN DIEGO, INC.87if the employees withdrew from the Union.We do not believe thatthe evidence supports this finding and, accordingly, do not rely uponit.Under well-established principles, however, it is sufficient thatTipton solicited' the resignations and participated in their execution,as found above, without regard to whether such resignations wereinduced by the Respondent's threats or promises of benefit.-32.The Trial Examiner found, and we agree, that the above-described conduct, occurring after the Union made its claim of majorityrepresentation, together with the Respondent's action in completelyignoring the Union's request for a bargaining meeting,' constituteda refusal to bargain with the Union in violation of Section 8 (a) (5).Under all of the circumstances of this case we conclude that theRespondent never intended to bargain with the Union.Accordingly,we fix the date of the violation as of November 12, 1949, when theRespondent received the Union's request.In its brief the Respondent contends that the unit should include2 employees-a janitor and a pick-up man-not included in the unitfound appropriate by the Trial Examiner.Accordingly, it contendsthat the unit contains 13 employees and that the 6 employees who haddesignated the Union therefore did not constitute a majority.How-ever, at no time during the hearing did the Respondent introduce anyevidence suggesting the existence of these 2 employees or the functionsperformed by them. On the record before us we are satisfied that theunit found by the Trial Examiner is appropriate; that at all materialtimes such unit contained 11 employees, and that the Union, at suchtimes, represented a majority of the employees therein.The Respondent, however, contends that even if the Union had amajority at the time it requested bargaining, it lost its majority fol-lowing certain nondiscriminatory discharges.It is clear from therecord, however, that these discharges did not take place until afterNovember 1.2, when the Respondent received the Union's request tobargain which it ignored. In fact, on November 17, 1949, when theRespondent held its first antiunion meeting, the Union still representeda majority of the employees in the unit.Nor do we find any merit in the Respondent's contention that it can-not be held to have violated Section 8 (a) (5) because the record failsto demonstrate that the Union had obtained authorization cards from amajority of the employees as of the time that itsentthe letter request-ing bargaining. It is undisputed that such a majority had been ob-See, for example,MagnoliaCotton Mill Co., Inc.,79 NLRB 91;Macon Textiles, Inc.;80 NLRB 1525.4We find the argument of Respondent that the Union's letter of November 11, 1949, didrot constitute a request to bargain to be without merit.The letter contained an expressdemand for a bargaining meeting. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDtamed at least by the time the Respondentreceivedthe request.Weare not presented in this case with the issue of whether the refusal tobargain was based upon a .good faith doubt as to the Union's majority,for the Respondent never questioned that majority or asked that it beproved.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Nash San Diego,Inc., San Diego, California, and its officers, agents, successors, andassigns shall:(1)Cease and desist from :(a)Refusing to bargain collectively with International Associationof Machinists, District No. 50, as the exclusive representative'of all itsautomotive mechanics, apprentices and helpers, lubricators, and partsmen; excluding all office and clerical employees, watchmen, guards,professional employees, and supervisors as defined in the Act;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist International Association ofMachinists, District No. 50, or any other labor organization, to bargaincollectively through representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.(2)Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Upon request, bargain collectively with International Associa-tion of Machinists, District No. 50, as the exclusive representativeof all its employees in the above-described unit with respect to griev-ances, labor disputes, rates of pay, hours of employment, and otherconditions of employment, and, if an understanding is reached, embodysuch understanding in a written agreement;(b)Post at its shop in San Diego, California, copies of the noticeattached hereto, marked Appendix A.5 Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region, shall,11In the event that this Order is enforced by decree of a United States Court of Appealsthere shall.be inserted:in the notice, before. the words, "A DECISIONAND ORDER," thewords,"A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING.", NASH SAN DIEGO, INC.89after being dilly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60)-consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted..Reasonable steps shall be taken by the Respondentto insure that suchnotices are not altered, defaced, or covered by other material ;(c)Notify the Regional Director for the Twenty-first Region,' inwriting, within ten (10) days from the date of this order, what stepsthe repondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :AVE WILL NOT in any manner interfere with,, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist INTERNATIONAL As-SOCIATI:ON OrMACHINISTS, DISTRICT No. 50, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.All our employees are free to become, remain, or to refrain frombecoming or remaining members of this union, or any other labororganization, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3)of the Act.WE WILL BARGAIN collectively upon request with the above-named union as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,hours of employment, or other conditions of employment, and ifan understanding is reached, embody such understanding in awritten agreement.The bargaining unit is:All automotive mechanics, apprentices and helpers, lubricators,and parts men, excluding all office and clerical employees, watch- 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen,. guards, professional employees, and supervisors as definedin the Act.NASH SAN DIEGO, INC.,Employer.Dated --------------------By -----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Jack R. Berger,of Los Angeles, Calif., for the General Counsel.Mr. Findlay A. Carter, (Carter & Potruch),of Los Angeles, Calif., for theRespondent.STATEMENT OF THE CASEUpon a charge duly filed by International Association of Machinists, DistrictNo. 50, herein called the Union, the General Counsel of the National LaborRelations Board,' by the Regional Director for the Twenty-first Region (LosAngeles, California), issued a complaint dated February 14, 1950, against EarlSeverin, Inc., herein called the Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended (Public Law 101), herein called theAct.A copy of the charge was duly served upon the Respondent. Copies ofthe complaint, accompanied by a notice of hearing, were duly served upon theRespondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the Respondent: (1) In November 1949, and thereafter induced its em-ployees to revoke Union authorizations, and threatened closing its businessrather than permit a union in the shop ; (2) in November 1949, and thereafterrefused to bargain with the Union as the duly designated representative of itsemployees in an appropriate unit ; and (3) by these acts has interfered with,restrained, and coerced its employees in the exercise of rights guaranteed bySection 7 of the Act.On February 28, 1950, the Respondent filed its answer, which denied generallythat the Board had jurisdiction and that it had engaged in any unfair laborpractices.Pursuant to notice, a hearing was held at San Diego, California, on March 2and 3, 1950, before the undersigned Trial Examiner, duly designated by theChief Trial Examiner.The General Counsel and the Respondent were repre-sented by counsel and participated in the hearing. Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues, was afforded all parties.At the opening of the hearing motions made by General Counsel, to strikecertain portions of the Answer, were denied.Motions to revoke certain sub-poenas, previously served upon Earl Severin, were denied.At the conclusionof the hearing ruling was reserved upon the Respondent's motion to dismiss theiThe General Counsel of the Board and his representative at the bearing are referred toherein as General Counsel, the National Labor Relations Board as the Board. NASH SANDIEGO, INC.91complaint.The motion is. disposed of by the findings, conclusions of law, andrecommendations appearing below.Counsel for each party argued briefly upon the record at the conclusion ofthe hearing.A brief was received from counsel for the Respondent on April 3,1950.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTEarl Severin, Inc., a California corporation, with place of business in SanDiego, California, is engaged in the business of buying and selling new and usedautomobiles and parts and accessories and in the servicing of such vehicles. Itoperates under dealer franchise with both Willys-Overland Motors, Inc., andCrosley Motors, Inc., each of Ohio.For the Crosley Motors the Respondent alsoserves asdistributor, carrying in stock vehicles for distribution to other dealersin the vicinity.Under its agreement with Crosley, the Respondent obtains new cars and partsmanufactured and assembled outside the State of California and transported tothe Respondent's place of business in California.Under its agreement with Willys-Overland, the Respondent obtains new carsand parts manufactured in Ohio, transported to California to a local assemblyplant, and thence to the Respondent's place of business.During 1949 the Respondent, under its agreement with Willys-Overland,purchased for resale vehicles having a total value of $143,247.48, and partsvalued at $20,306.98.'The Respondent denies that the Board has jurisdiction. In numerous decisionsthe Board has asserted jurisdiction over concerns engaged in similar business!II.THE LABORORGANIZATION INVOLVEDInternational Association of Machinists,DistrictNo. 50 (Independent) is alabor organization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting andissuesOn November 11, 1949, a majority of the Respondent's mechanics signed cardsauthorizing the Union to represent them in collective bargaining.The same daya Union representative sent to the Respondent, a letter admittedly received thenext day, asserting majority representation and requesting a meeting to negotiatean agreement.The Respondent has never replied to this request ; thus is raisedthe issue of refusal to bargain.Shortly after receiving the Union's request to bargain, management called ameeting of the mechanics, at which its antipathy toward Union organizationwas admittedly expressed and other remarks were made claimed by the General2The amount of similar business donewith Crosleyis not revealedby therecord.Severinrefused to produce records subpoenaedby General Counsel.Records as to Willys-Overlandbusiness with Severin were producedby Willys-Overland.s Adams Motors,Inc.,80 NLRB236;Johns Brothers,Inc.,84 NLRB 294;AngelusChevroletCo., 88 NLRB No. 174. 92DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDCounsel to have been illegal interference.Thereafter a number of the mechanicssigned letters, prepared with management assistance, revoking' their Unionauthorizations.Whether or not the Respondent coercively induced these reyoca-tions-is in issue.B.Refusal to bargain; interference, restraint, and coercion1.Facts bearing upon these issuesThe complaint alleges, the answer denies generally but without the support ofany evidence offered by.the Respondent, and the Trial Examiner finds that thefollowing unit of the Respondent's employees is appropriate for the purposes of-collective bargaining as defined in Section 9 of the Act:All automotive mechanics, apprentices and helpers, lubricators and partsmen ; excluding all office and clerical employees, watchmen, guards, pro-fessional employees and supervisors as defined in the Act.On November 11, 1949, there were 11 employees in the Respondent's mechanicaland servicing department.On the same day 6 of these employees signed cardsauthorizing the Union to represent them in matters of collective bargaining. It.is therefore found that on November 11 and thereafter the Union was and hascontinued to be the dilly designated collective bargaining representative of a:majority of the employees in the above-described appropriate unit'A few days after the employees had signed the authorization cards ForemanJohn Hanson approached several of them at their work and asked if they had,signed up for the Union.That he engaged in such conduct was conceded by.Hanson, himself, as a. witness.To one of the employees Hanson said: ". . .itwill be awful tough on you boys if you do . . . I will put in a time clockhere and you will punch in and punch out . .. and there won't be any goingover and getting coffee in between."On November 17, after the Union's request for negotiations had been received,Severin and his general manager, Andrew Tipton, called the mechanics intothe office. In substance, Severin told his employees that whileitwas a freecountry and they could join the Union if they wanted to, he could not operatewith a Union in the shop.He then proceeded to show business records tothem, indicating that for some months they had been operating "in the red."Tipton also declared that the company could not operate with a union there,and urged that the boys ought not to belong. As the men left the meeting Hansonturned to the group and said that if the shop went union he would see themall fired.'On November 29 Tipton called employee William Yeager intohis office andasked him if he thought "the boys" would revoke their Union "pledges." 6 Yeageragreed to explore that possibility.Tipton dictateda suggestedtextfor a letterwhich Yeager proceeded to submit to some of his fellow workers. Apparentlythey decided to use Tipton's desire for revocations as a means of obtaining morefavorable wages and working conditions. In any event, they sought and ob-tained an immediate audience with the manager.One employee asked for`wage adjustments, another for paid vacations.Tipton said he would not grant"The issue of subsequent revocations is discussed below.The findings as to this meeting and Hanson's threat are based upon the credible testi-mony of several witnesses, both for the General Counsel and for the Respondent,'a good partof which is undisputed.Tipton's testimony that Yeager broached the subject of revocations- 1s rejected asincredible.Tipton's own antipathy toward unions is made amply clear by his testimony. NASH. SAN DIEGO, INC.93a raise because they had joined the 'Union, and added that if theywould signthe revocation letters conditions would be a lot better after thefirst of theyear.The men then indicated that they would submit such revocations.Tipton told them to write out their letters and bring theminto the office fortyping.'That afternoon, upon Tipton's instructions, an office girl wrote lettersfor the signatures of five of the six employees who had previously signed Unionauthorizations.Four signed.The employer sent one copy of eachletter to theUnion, another to the Regional Office of the Board.2.ConclusionsThe Trial Examiner concludes and finds that, by Foreman Hanson's interro-gation of employees as to their Union authorizations and by his threat to havethem discharged or to make it "tough" if the Union came into the shop, theRespondent interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed by Section 7 of the Act. It is also found that the respond-ent interfered with its employees' statutory rights by Tipton's inducement ofYeager to seek revocations. f rom his fellow-workers, by Tipton's more directsolicitation of such revocations by telling them, assembled in his office, thathe would not grant a raise because they had joined, and by clear implicationassuring them that conditions would be better if they signed the proposedletters.'The Trial Examiner also concludes and finds that: (1) by the above-describedconduct, occurring after the Union had made its claim of representing themajority of its employees; (2) by completely ignoring the Union's request fora bargaining conference; and (3) by Severin's ultimatum to his employeeson November 17 that he could not operate his shop with a union in it, the Re-spondent has refused and is now refusing to bargain with the Union as theexclusive bargaining agent of all its employees in the appropriate unit.TheRespondent's position that its failure to meet and bargain with the Union wasjustified because of the revocation letters is wholly without merit. It raisedno question of majority representationbeforerevocationswere induced byitself.It may reasonably be inferred that: (1) the Respondent was satisfied thatthe Union actually represented a majority, from Hanson's interrogation of theemployees; and (2) that had it not been made thus aware of the Union majorityitwould not have solicited the revocations a°The findings as to Tipton's remarks at the second meeting rest in large part upon thetestimony of employee Hill, a witness for the Respondent.Although he at first deniedthat Tipton refused a raise because they had joined the Union,when faced with a sworn.statement given to a Board agent soon after the event he admitted the accuracy of his priorrecollections.8 "Interference is no less interference because it is accomplished through allurementsrather than coercion."(Western Cartridge Company V. N. L. R. B.,134 F. 2d 240, 244(C. A. 7), cert. denied, 320 U. S. 746.)9The Trial Examiner can ascribe no weight to testimony elicited by the Respondent'scounsel from three employees called by himself(Hill, Vance,and Poteet)to the effect thatat the time of signing the letters,and at the hearing, they intended to revoke their Unionauthorizations.All three, still employees of the respondent, were called from their workto testify.In view of management's previous threats, they could hardly have been expectedto answer otherwise questions put by their employer's counsel.Moreover, on cross-examination, Hill admitted having previously stated to a Board agent, in a sworn statement;that "I feel that the reason I and the others agreed to withdraw from the union was becausethe employer would discriminate and probably discharge us if we did not agree."Vanceand Poteet also admitted that they had not drawn up their letters of revocation and had notauthorized anyone to send them either to the, Union or to the Board. 94DECISIONS OF NATIONALLABOR RELATIONS BOARDInMedo Photo Supply Corp."the Supreme Court stated:Petitioner cannot, as justification for its refusal to bargain with the union,set up the defection of union members which it had induced by unfair laborpractices, even though the result was that the union no longer had thesupport of a majority. It cannot thus, by its own action, disestablish theunion as the bargaining representative of its employees, previously desig-nated as such of their own free will.By thus refusing to bargain the Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed by the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCE.The activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYBecause it has been found that the Respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom andThe Respondent's unlawful conduct consisting of threats of reprisal andpromises of benefit, in the opinion of the Trial Examiner, discloses a fixedpurpose to defeat self-organization and its objectives.Because of this con-duct and its underlying purpose, the Trial Examiner is convinced that theunfair labor practices found are persuasively related to the other unfair laborpractices proscribed by the Act ; that the danger of their commission in thefuture is to be anticipated from the Respondent's conduct in the past; andthat the preventive purpose of the Act will be thwarted unless the remedyrecommended is coextensive with the threat. In order, therefore, to makeeffective the interdependent guarantees of Section 7, and to prevent a recur-rence of unfair labor practices, and thereby minimize industrial strife whichburdens and obstructs commerce, and thus effectuate the policies of the Act,itwill be recommended, in addition to the customary recommendation that theemployer bargain with the Union, upon the latter's request, that the Respondentcease and desist from infringing in any manner upon the rights guaranteedin Section 7 of the amended Act.Upon the basis of the above findings of fact and upon the entire recordin the case the Trial Examiner makes the following:CONCLUSIONS OF LAW1. International Association of Machinists, District No. 50, (Independent),is a labor organization within the meaning of Section 2 (5) of the Act;2.All automotive mechanics employed by the Respondent, apprentices andhelpers, lubricators and parts men ; excluding all office and clerical employees,watchmen, guards, professional employees, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act ;10Medo Photo Supply Corp. v. N. L. R.B., 321 U.S. 678, 687. NASH SANDIEGO, INC.953. International Association of Machinists, Distirct No. 50 (Independent)was on November 11, 1949, and at all times thereafter has been, the exclusiverepresentative of all the employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning of Section 9 (a) of theAct ;4.By refusing on November 12, 1949, and at all time thereafter, to bargaincollectivelywith International Association of Machinists, District No. 50, asthe exclusive representative .of all its employees in the aforesaid appropriateunit, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Setcion 8 (a) (5) of the Act;5.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 3(a) (1) of the Act;6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law andupon the entire record in the case, the Trial Examiner recommends that theRespondent, Earl Severin, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist` from :(a)Refusing to bargain collectively with International Association of Ma-chinists,District No. 50, as the exclusive representative of all its automotivemechanics, apprentices and helpers, lubricators and parts men ; excluding alloffice and clerical employees, watchmen, guards, professional employees, andsupervisors as defined in the Act;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist International Association of Machinists,. District No.50, or any other labor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain fromany and all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which is found will effectuate thepolicies of the Act :(a)Upon request, bargain, collectively with International Association ofMachinists, District No. 50, as the exclusive representative of all its employeesin the above-described unit with respect to grievances, labor disputes, rates ofpay, hours of employment, and other conditions of employment, and, if anunderstanding is reached, embody such understanding in a signed agreement;(b)Post at its shop in San Diego, California, copies of the notice attachedhereto,marked Appendix A. Copies of said notice to be furnished by theRegional Director for the Twenty-first Region shall, after being duly signedby the Respondent's representative, be posted by the Respondent immediatelyupon receipt thereof and maintained by it for sixty (60) consecutive days,thereafter, in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent to 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsure that such notices are not altered, defaced, or covered by other material;(c)Notify the Regional Director for the Twenty-first Region, in writing,within twenty (20) days from the receipt of this Intermediate Report whatsteps the Respondent has taken to comply herewith.It is further recommended that unless, on or before twenty (20) days fromthe date of the receipt of this Intermediate Report, the Respondent notifies saidRegional Director in writing that it will comply with the foregoing recommendation, the National Labor Relations Board issue an order requiring Respondentto take the action aforesaid.As provided in Section 203.40 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such excep-tions to the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof; and any partymay, within the same period, file an original and six copies of a brief in supportof the Intermediate Report. Immediately upon the filing of such statementof exceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Statements of exceptions and briefs shalldesignate by precise citation the portions of the record relied upon and shallbe legibly printed or mimeographed, and if mimeographed shall be double spaced.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85. As further provided in saidSection 203.46 Should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the (late of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and rec-ommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 10th day of April 1950.C.W. WHITTEMORE,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National LaborRelations Board,,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT No. 50, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring membership in NASH SAN DIEGO, INC.97a labor organization as a condition of employment as authorized in Section8 (a) (3) of the Act. All our employees are free to become or remainmembers of this union, or any other labor organization.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All automotive mechanics, apprentices and helpers, lubricators and partsmen, excluding all office and clerical employees, watchmen, guards, profes-sional employees and supervisors as defined in the Act.EARL SEVERIN, INC.,Employer.Dated-------------------- 13y--------------------------------------------(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.903847-51-vol. 90-8